DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A1, Species B2, Species C1, Species E1, Species F1 and Species G1, in the reply filed on February 3, 2021 is acknowledged.
Claims 6-10, 12 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2021.
Claims 1-5, 11 and 13-16 will be examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2018-056176A to Sasaki et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2015/0155159 to Igarashi et al.
As to claim 1, Sasaki discloses a substrate processing method comprising: a pre-drying processing liquid supplying step of supplying, to a front surface of a substrate, a pre-drying processing liquid containing a solidified body forming substance, which is a substance for forming a solidified body, and a dissolution substance, which blends together with the solidified body forming substance, and having a freezing point lower than a freezing point of the solidified body forming substance (see Sasaki machine translation paragraphs [0137]-[0146] where a liquid containing a drying auxiliary substance in the molten state (read as a solidified body forming substance) and IPA or other solvent (read as a dissolution substance that blends together with the solidified body forming substance and has a freezing point lower than a freezing point of the solidified body forming substance); a solidified body forming 
Sasaki does not explicitly disclose a liquid removing step of removing the pre-drying processing liquid on the front surface of the substrate while letting the solidified body remain on the front surface of the substrate.  Igarashi discloses a similar substrate processing method wherein the processing liquid includes a sublimate dissolved in a second liquid and vaporizing the second liquid and precipitating the sublimate to the surface of the substrate to form a solid precipitate and removing the precipitate by sublimation (see Igarashi Abstract; see also paragraphs [0062]-[0065] where the freezing points of the sublimate are higher than the freezing point of the second liquid IPA).  Simple substitution of one known equivalent element for another is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the solidified body forming and removing steps of Sasaki with the solidified body forming, liquid removing and body removing steps of Igarashi and the results would have been predictable (use of sublimation and liquid removing step to clean and dry a substrate surface).
As to claim 13, the combination of Sasaki and Igarashi discloses that the freezing point of the solidified body forming substance is one that is not lower than room temperature, the freezing point of the pre-drying processing liquid is lower than room temperature, and the pre-drying processing liquid supplying step includes a step of supplying the pre-drying processing liquid to the front surface of the substrate (see Igarashi paragraphs [0063]-[0065]).  Since the combination of Sasaki and Igarashi discloses that the solidified body forming substance is dissolved in IPA, it is understood that the pre-
As to claim 14, the combination of Sasaki and Igarashi discloses that the method includes rotating the substrate around a vertical rotational axis while holding the substrate horizontally before the solidified body is formed (see Sasaki Figs. 1 and 7; machine translation paragraph [0147] disclosing rotating the substrate to form a film thickness having a predetermined thickness higher than that of the convex portion of the surface). Furthermore, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of Sasaki and Igarashi discloses the rotating the substrate to form a uniform thickness, it is inherent or reasonably expected that a portion of the liquid on the front surface of the substrate would be removed by a centrifugal force and decrease a film thickness of the liquid.
As to claim 15, the combination of Sasaki and Igarashi discloses that the solid removing step includes at least one of a sublimating step of making the solidified body sublimate from a solid to a gas (see Igarashi paragraphs [0059]-[0061]).
As to claim 16, the combination of Sasaki and Igarashi discloses that the substrate can be transferred with the solidified body remaining on the front surface of the substrate from a first chamber in which the liquid removing step is performed to a second chamber in which the solid removing step is performed (see Sasaki machine translation paragraph [0204]).

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2018-056176A to Sasaki et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2015/0155159 to Igarashi et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2013/0008868 to Uozumi et al.
Sasaki and Igarashi are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, Sasaki discloses the use of cooling to form the solidification body (see Sasaki machine translation paragraph [0148] where cold nitrogen gas is supplied to assist in solidification).  Furthermore, Uozumi discloses that it is known in the art to solidify using a cooling process (see Uozumi paragraph [0063]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a cooling step in the solidification body forming step as disclosed by Uozumi and the results would have been predictable (changing the solution to a solid).
As to claim 3, the combination of Sasaki, Igarashi and Uozumi discloses cooling during the solidification/precipitation step as discussed in the rejection to claim 2.  It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).  Since the combination of Sasaki, Igarashi and Uozumi discloses the cooling during the precipitating step, it is inherent or reasonably expected that the cooling step includes cooling the pre-drying processing liquid on the front surface of the substrate to decrease a saturation concentration of the solidified body forming substance in the pre-drying processing liquid on the front surface of the substrate to a value lower than a concentration of the solidified body forming substance in the pre-drying processing liquid on the front surface of the substrate.
As to claim 4, Uozumi discloses that it is known in the art that changing the solution into a solid can include carrying out at least one of a heating process and a cooling process (see Uozumi paragraph [0063]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include both a heating step and a cooling step in the solidification body forming step as disclosed by Uozumi and the results would have been predictable (changing the solution to a solid).
As to claim 5, the combination of Sasaki, Igarashi and Uozumi discloses that the dissolution substance can be IPA and the solidified body substance can include numerous substances that have a vapor pressure lower than that of IPA (see Igarashi paragraphs [0039]-[0058]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2018-056176A to Sasaki et al. (see machine translation) in view of U.S. Patent App. Pub. No. 2015/0155159 to Igarashi et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2016/0365240 to Sugita et al.
Sasaki and Igarashi are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 11, the combination of Sasaki and Igarashi does not explicitly disclose that the liquid removing step includes a gas supplying step of discharging a gas toward the front surface of the substrate to remove the pre-drying processing liquid on the front surface of the substrate while letting the solidified body remain on the front surface of the substrate.  Sugita discloses a similar substrate processing method wherein gas is supplied to remove the liquid after solidification of the precipitate (see Sugita paragraph [0023]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a gas drying step as disclosed by Sugita in order to improve efficiency of the method and allow the sublimation step to start sooner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714